DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 1/15/21.  Claims 1-19 are pending in the application.  
	The drawings are objected to.
Claim 2 is rejected under 35 U.S.C. 112.
Claim(s) 1, 3-5, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dredze et al. (US 8,433,705).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dredze, and further in view of Kumar et al. (US 2012/0310930).
Claims 6-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dredze, and further in view of Scott et al. (US 2006/0161423).

Drawings
The drawings are objected to because they are not legible.  The reference numbers in Figs. 1-4 point to specific features of the GUI, however, those features are blurry and not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the predictive value".  The claims disclose “calculating a predictive value” in claim 1 and again in claim 2. It is unclear which iteration of “a predictive value” this refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 12-15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dredze et al. (US 8,433,705).

With respect to claim 1, Dredze teaches a method, comprising: 
generating a prediction of responsive phrases, responsive concepts, or other meta-data, the prediction based at least in part of evaluating a plurality of documents based on a pivot, the pivot being a field value or a set of field values for the plurality of documents (Col. 8 Li. 16-27, fields in documents & Col. 9 Li. 14-16, Process flow 500 begins with a set of search results 502, which is generated by Query Module 116 in response to a user's query. & Col. 9 Li. 18-19, Facet Generation Module 118 generates (504) candidate facets 224); 
calculating a predictive value for each of the predicted responsive phrases or predicted responsive concepts, the predictive value being indicative of a likelihood that the predicted responsive phrases or predicted responsive concepts are to be associated with documents of the plurality of documents that are tagged with the pivot (Col. 9 Li. 45-52, Based on the facet list 224 (which includes the characteristic vectors), and the weights of the facet characteristics 228, Facet Ranking Module 120 ranks (516) the candidate facets to create a ranked list of candidate facets 518…the rank of each candidate facet is computed as the vector dot product of the weights w and the characteristic vector v, namely w·v.); 
generating a graphical user interface that comprises filter criteria based on the predictive value for each of the predicted responsive phrases, predicted responsive concepts, or other predictive meta-data (Col. 13 Li. 54-56, the Facet Display Interface 218 within the User Interface Module 114 formats (622) the presentation facets for display.); and 
displaying within the graphical user interface, documents from the plurality of documents that were selected, using at least one of the filter criteria (Col. 10 Li. 6-10, the number of top ranked candidates 526 that are presented to the user (e.g., in a web page or other results document or set 520 that also includes the user-submitted query 522, and a subset 524 of the search results 502).

With respect to claim 3, Dredze teaches the method according to claim 1, wherein the pivot is updated (Col. 13 Li. 62-67, First, the Control Module 112 creates (626) a revised search query comprising the initial search query and the selected presentation facet. In some embodiments the revised search query is the concatenation of the text string of the initial query and a text string corresponding to the selected presentation facet).

With respect to claim 4, Dredze teaches the method according to claim 1, wherein the plurality of documents have been tagged with field values (Col. 8 Li. 16-27, fields in documents).

With respect to claim 5, Dredze teaches the method according to claim 1, further comprising building a filter, wherein building the filter comprises generating and displaying a filtering interface that comprises a field value input, a predicted values selector, and a predictor type selector (Fig. 7, query input and facet suggestions including predicted terms and types of document).

With respect to claim 10, the limitations are essentially the same as those of claim 1, in the form of a system, and are thus rejected for the same reasons.

With respect to claim 11, Dredze teaches the system according to claim 10, wherein the processor further executes the instructions to receive a selection of at least one of the predictive phrases or predictive concepts from the graphical user interface (Col. 13 Li. 59-60, A user may select any of the presentation facets once they are displayed).

With respect to claim 12, Dredze teaches the system according to claim 11, wherein the processor further executes the instructions to build and apply a filter based on the selection (Col. 13 Li. 62-67, First, the Control Module 112 creates (626) a revised search query comprising the initial search query and the selected presentation facet. In some embodiments the revised search query is the concatenation of the text string of the initial query and a text string corresponding to the selected presentation facet).

With respect to claim 13, Dredze teaches the system according to claim 12, wherein the processor further executes the instructions to display, within the graphical user interface, documents from the plurality of documents that were selected using the filter (Col. 14 Li. 1-2, the Query Module 116 generates (628) a revised set of search results based on the revised search query.).

With respect to claim 14, Dredze teaches the system according to claim 13, wherein the processor further executes the instructions to update the pivot with a selection and the filter is rebuilt, the rebuilt filter identifying additional documents found in an updated search using the rebuilt filter (Col. 14 Li. 11-14, After the revised set of search results is generated, Facet Generation Module 118 generates (608) a new set of candidate facets, and proceeds in the same way as processing the initial search query.).

With respect to claim 15, Dredze teaches the system according to claim 14, wherein the processor further executes the instructions to generate and display a filtering interface that comprises a field value input, a predicted values selector, and a predictor type selector (Fig. 7, query input and facet suggestions including predicted terms and types of document).

With respect to claim 19, Dredze teaches the system according to claim 12, wherein the processor further executes the instructions to utilizing the filter to exclude documents from the plurality of documents based on the pivot (Col. 4 Li. 55-57, Query Module 116 issues queries against a Database 122 to retrieve search results that are responsive to a user's query).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dredze, and further in view of Kumar et al. (US 2012/0310930).

With respect to claim 2, Dredze teaches the method according to claim 1, as discussed above.  
Kumar teaches wherein calculating a predictive value for each of the predictive phrases or predictive concepts comprises using any of chi-squared statistic or pointwise mutual information, the predictive value being indicative of how likely the predictive phrases or predictive concepts are to be associated with documents of the plurality of documents that tagged with the pivot (Kumar, pa 0046, determine joint co-occurrence between the seed set keyword and another keyword using a normalization technique, such as point-wise mutual information… which quantifies how much more often two keywords co-occur in the predefined context than by random chance. If a keyword occurs with a high consistency with a seed set keyword, then it likely shares the discrimination properties with the seed set keyword and may be suggested as an alternate keyword.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Dredze with the teachings of Kumar because it assists in identifying keywords that may be useful to return further relevant documents in the set of documents (Kumar, pa 0044).

Claims 6-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dredze, and further in view of Scott et al. (US 2006/0161423).

With respect to claim 6, Dredze teaches the method according to claim 5, as discussed above.  Dredze does not teach wherein the filtering interface further comprises a preview panel that comprises a summary comprising the predictive value for each of the predictive phrases or predictive concepts identified.
Scott teaches wherein the filtering interface further comprises a preview panel that comprises a summary comprising the predictive value for each of the predictive phrases or predictive concepts identified (Scott, Fig. 4 & pa 0048, listing of words found in the exploration set sorted by significance and ranked accordingly).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Dredze with the teachings of Scott because it allows the user to select words and phrases based on the significance of the words (Scott, pa 0048).

With respect to claim 7, Dredze in view of Scott teaches the method according to claim 6, wherein the predictive phrases or predictive concepts are ranked within the graphical user interface according to their respective predictive value (Scott, Fig. 4& pa 0048, listing of words found in the exploration set sorted by significance and ranked accordingly).

With respect to claim 8, Dredze in view of Scott teaches the method according to claim 7, wherein each of the predictive phrases or predictive concepts are associated with a frequency count value that indicates how many times the predictive phrases or predictive concepts appear in the plurality of documents (Dredze, Col. 16 Li. 35-38, Additional exemplary facet characteristics in the second category are based on simple counts of the candidate facets. In some embodiments, there is a facet characteristic based on the number of search results that match each candidate facet.).

With respect to claim 9, Dredze in view of Scott teaches the method according to claim 8, wherein the frequency count value is displayed next to the predictive value for each of the predictive phrases or predictive concepts (Scott, Fig. 4 & pa 0048, listing of words found in the exploration set sorted by significance which reflects the frequency of each word in the exploration set).

With respect to claim 16, Dredze in view of Scott teaches the system according to claim 15, wherein the filtering interface further comprises a preview panel that comprises a summary comprising the predictive value for each of the predictive phrases or predictive concepts identified (Scott, Fig. 4 & pa 0048, listing of words found in the exploration set sorted by significance and ranked accordingly).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Dredze with the teachings of Scott because it allows the user to select words and phrases based on the significance of the words (Scott, pa 0048).

With respect to claim 17, Dredze in view of Scott teaches the system according to claim 16, wherein the predictive phrases or predictive concepts are ranked by the system within the graphical user interface according to their respective predictive value (Scott, Fig. 4 & pa 0048, listing of words found in the exploration set sorted by significance and ranked accordingly).

With respect to claim 18, Dredze in view of Scott teaches the system according to claim 17, wherein each of the predictive phrases or predictive concepts are associated with a frequency count value that indicates how many times the predictive phrases or predictive concepts appear in the plurality of documents, the frequency count value is displayed next to the predictive value for each of the predictive phrases or predictive concepts (Dredze, Col. 16 Li. 35-38, Additional exemplary facet characteristics in the second category are based on simple counts of the candidate facets. In some embodiments, there is a facet characteristic based on the number of search results that match each candidate facet.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169